IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,109-01


               EX PARTE CHRISTOPHER ALEXANDER GARZA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 9851-A IN THE 27th DISTRICT COURT
                            FROM LAMPASAS COUNTY


        Per curiam.

                                           OPINION

        Applicant was convicted of evading arrest with a vehicle and sentenced to twenty years’

imprisonment. Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

        Applicant contends that he was denied his right to an appeal because an appellate lawyer was

not appointed by the trial court. Based on the record, the trial court has found that Applicant timely

requested an appeal, trial counsel was allowed to withdraw, and no appellate counsel was appointed

by the trial court.

        Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of conviction in
                                                                                                    2

cause number 9851 from the 27th District Court of Lampasas County. Within ten days from the date

of this Court’s mandate, the trial court shall determine whether Applicant is indigent. If Applicant

is indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent

on direct appeal. All deadlines shall be calculated as if Applicant was sentenced on the date of this

Court’s mandate. Should Applicant decide to appeal, must file a written notice of appeal in the trial

court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles. Applicant’s remaining claims are

dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).



Delivered:       April 14, 2021

Do not publish